      Case 3:10-cv-03561-WHA Document 2150 Filed 06/25/20 Page 1 of 2



 1   MORRISON & FOERSTER LLP
     MICHAEL A. JACOBS (Bar No. 111664)
 2   mjacobs@mofo.com
     KENNETH A. KUWAYTI (Bar No. 145384)
 3   kkuwayti@mofo.com
     MARC DAVID PETERS (Bar No. 211725)
 4   mdpeters@mofo.com
     DANIEL P. MUINO (Bar No. 209624)
 5   dmuino@mofo.com
     755 Page Mill Road, Palo Alto, CA 94304-1018
 6   Telephone: (650) 813-5600 / Facsimile: (650) 494-0792
 7

 8   Attorneys for Plaintiff
     ORACLE AMERICA, INC.
 9

10                                 UNITED STATES DISTRICT COURT

11                            NORTHERN DISTRICT OF CALIFORNIA

12                                    SAN FRANCISCO DIVISION

13   ORACLE AMERICA, INC.                              Case No. CV 10-03561 WHA
14                    Plaintiff,                       NOTICE OF WITHDRAWAL OF
                                                       APPEARANCE
15          v.
16   GOOGLE INC.                                       Judge: Honorable William H. Alsup
17                    Defendant.
18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF WITHDRAWAL OF APPEARANCE
     CASE NO. CV 10-03561 WHA
     pa-1912068
      Case 3:10-cv-03561-WHA Document 2150 Filed 06/25/20 Page 2 of 2



 1          TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR COUNSEL OF
 2   RECORD:
 3          PLEASE TAKE NOTICE that the following counsel hereby withdraw their appearance as
 4   counsel of record for Plaintiff Oracle America, Inc. They request that they be removed from all
 5   applicable service lists, including for Notices of Electronic Filing.
 6          Michael A. Jacobs
 7          Kenneth A. Kuwayti
 8          Marc David Peters
 9          Daniel P. Muino
10          Yuka Teraguchi
11

12          Plaintiff has been given notice of, and has consented to, this withdrawal. Plaintiff
13   continues to be represented by outside counsel of record in this action, including Orrick
14   Herrington & Sutcliffe LLP and Boies, Schiller, Flexner LLP.
15

16          Respectfully submitted,
17
     Dated: June 25, 2020                           MORRISON & FOERSTER LLP
18

19                                                  By: /s/ Marc David Peters
                                                            Marc David Peters
20
                                                           Attorneys for Plaintiff
21                                                         ORACLE AMERICA, INC.
22

23

24

25

26

27

28
     NOTICE OF WITHDRAWAL OF APPEARANCE                                                                1
     CASE NO. CV 10-03561 WHA
     pa-1912068
